JAMES K. PREWITT, Judge,
concurring.
I fully concur with the principal opinion. I write only to expand my views.
The criminal statutes are to be clear so that people will understand when they might violate the law. It is a principle of law that we give statutes their plain meaning.
When reference is made to a person being “seventeen years of age,” everyone that I know except a few highly-technical jurists would believe that it is someone who has had the seventeenth anniversary of their birth, but not the eighteenth anniversary of their birth.
Following a seventeenth birthday, if someone was told the person was seventeen years of age and four months, they would believe and write down on any form that I have ever seen, that the person was seventeen. Any other conclusion would be contrary to the plain understanding we give to age.
To conclude that having reached the age of seventeen years, the person grows older than seventeen until they are eighteen, as the dissent indicates, may be technically correct, but that does not mean that anyone other than those that might have read the cases on which the dissent relies and understands them, would believe that having sex with a person who has not reached her eighteenth birthday was no longer seventeen or under.
I agree with the dissent that criminal statutes must be construed against the state and in favor of the defendant, but *62that should not be contrary to the plain meaning that all of us give to “seventeen years of age.”